DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 9/21/2022 has been entered.
1. Claim 1 has been amended.
2. In view of Applicant’s amendments to claim 1, the 102 and 103 rejections of record are withdrawn. The art of record does not teach or suggest an expression system allows for simultaneous execution of three protocols OFF-ON-OFF, ON-OFF-ON and OFF-ON.
3. Claims 1-4, 6-9 and 11 are examined in the instant application. 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-4, 6-9 and 11 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
When the claims are analyzed in light of the specification, the instant invention encompasses:
(i) two expression cassettes for the simultaneous execution of three expression protocols (claim 1); and 
(ii) encoding only two genes (i.e. Ngn3 and Pdx1) for the simultaneous execution of three expression protocols (claim 9). 
Regarding function, the claims recite that the claimed expression system will allow for simultaneous execution of three expression protocols. However, the specification provides no description of any expression system which does not comprise at least three expression cassettes and/or the expression of three genes for the simultaneous execution of three expression protocols, that would indicate possession at the time of filing for the claimed expression system as embraced by the claims. 
In analyzing whether the written description requirement is met for genus claims, it is first determined whether a representative number of species have been described by their structure. In the instant case, only an expression system comprising at least three expression cassettes encoding three genes or two expression cassettes (one cassette expressing bi-cistronically two genes and one cassette expressing one gene)(i.e. Ngn3, Pdx1 and Mafa, Fig. 2A) is sufficiently described to indicate possession of an expression system that allow for the simultaneous execution of three expression protocols. 
The specification does not provide any disclosure as to what the complete structure would be of any expression system other than the one disclosed in the specification that encodes at least three genes for the simultaneous execution of three expression protocols (either from three or two expression cassettes). As set forth in claim 9, the encoded genes are in the alternative (i.e. Pdx1 or Mafa), however claim 1 has been amended to recite for the simultaneous execution of three expression protocols. The specification does not teach possession of an expression system encoding only two genes and also allows for simultaneous execution of three expression protocols. Regarding claim 1, the specification does not teach possession of an expression system comprising only two expression cassettes each encoding for one gene and that allows for simultaneous execution of three expression protocols. The specification (Example 2, pgs. 43-45) does teach the bi-cistronic expression of Pdx1 and Mafa from one expression cassette and Ngn3 from another expression cassette as well as using three expression cassettes expressing three genes to allow for the simultaneous execution of three expression protocols. 
The art teaches that multicomponent switches (i.e. multiple genes) use one gene to control one function (i.e. ON-OFF) (Auslander et al., 2013, Trends in Biotechnology, Vol. 31(3), pgs. 155-168, see pg. 161 col. 1 last three lines bridge pg. 166 col. 1 parag. 1 and Fig. 3).
The only disclosed expression system that allow for the simultaneous execution of three expression protocols is one that comprises at least three expression cassettes encoding three genes or two expression cassettes (expressing three genes is total) is sufficiently described.  As of the filing date, there was no known or disclosed correlation between a structure other than an expression system that allows for the simultaneous execution of three expression protocols and comprises at least three expression cassettes encoding three genes or two expression cassettes (expressing three genes is total). There is no general knowledge in the art about regarding the activity of simultaneous execution of three expression protocols to suggest that general similarity of structure confers the activity.
The structure of the expression system is significant since Applicant has shown in the working examples that three genes are required for the simultaneous execution of three expression protocols as claimed. Next, then, it is determined whether a representative number of species have been sufficiently described by other relevant identifying characteristics (i.e. other than nucleotide sequence), specific features and functional attributes that would distinguish different members of the claimed genus. In the instant case, the only characteristic described, is that the for the simultaneous execution of three expression protocols, three genes are required to be expressed. 
The skilled artisan could not rely upon the disclosure in the specification such that the specification would sufficiently describe that Applicant was in possession of any expression system that allows for the simultaneous execution of three expression protocols other than an expression system comprising expression cassettes expressing at least three genes at the time of filing. 
Applicants' attention is directed to the decision in Vas-Cath Inc. v. Mahurkar, 19USPQ2d 1111, which clearly states that "applicant must convey with reasonable clarity to those skilled in the art that, as of the filing date sought, he or she was in possession of the invention. The invention is, for purposes of the ‘written description’ inquiry, whatever is now claimed." (See page 1117.) The specification does not "clearly allow persons of ordinary skill in the art to recognize that [he or she] invented what is claimed." (See Vas-Cath at page 1116).
With the exception of the sequences referred to above, the skilled artisan cannot envision the detailed chemical structure of the encompassed polynucleotides, and therefore conception is not achieve regardless of the complexity or simplicity of the method of isolation. Adequate written description requires more than a mere statement that it is part of the invention and reference to a potential method of isolating it. The nucleic acid itself is required. See Fiers v. Revel, 25 USPQ2d 1601 at 1606 (CAFC 1993) and Amgen Inc. v. Chugai Pharmaceutical Co. Ltd., 18 USPQ2d 1016.
One cannot describe what one has not conceived. See Fiddes v. Baird, 30 USPQ2d 1481 at 1483. In Fiddes, claims directed to mammalian FGF’s were found to be unpatentable due to lack of written description for that broad class. The specification provided only the bovine sequence.
Therefore, only an expression system expressing at least three genes from at least two expression cassettes and allow for the simultaneous execution of three expression protocols, meets the written description provision of 35 U.S.C. §112, first paragraph. Applicant is reminded that Vas-Cath makes clear that the written description provision of 35 U.S.C. §112 is severable from its enablement provision (see page 1115).
The claimed invention as a whole is not adequately described if the claims require essential or critical elements that are not adequately described in the specification and that is not conventional in the art as of applicants effective filing date. Possession may be shown by actual reduction to practice, clear depiction of the invention in a detailed drawing, or by describing the invention with sufficient relevant identifying characteristics such that a person skilled in the art would recognize that the inventor had possession of the claimed invention. Pfaff v. Wells Electronics, Inc., 48 USPQ2d 1641,1646 (1998).
In conclusion, this limited information is not deemed sufficient to reasonably convey to one skilled in the art that applicant is in possession of the genus of expression systems that allow for the simultaneous execution of three expression protocols thereof as embraced by the claims.  
Conclusion
No claims are allowed. The claims are free of the prior art.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID A MONTANARI whose telephone number is (571)272-3108. The examiner can normally be reached M-Tr 8-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Paras can be reached on 571-272-4517. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/DAVID A MONTANARI/Examiner, Art Unit 1632